Case 1:19-cv-23738-FAM Document 16 Entered on FLSD Docket 09/30/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-23738-CIV-MORENO

DAVID SUTTON, individually and on behalf
of all those similarly situated,

Plaintiff,

VS.

USAA CASUALTY INSURANCE
COMPANY,

Defendant.
/

 

FINAL ORDER OF DISMISSAL AND
ORDER DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon the Plaintiff's Notice of Voluntary Dismissal
Without Prejudice (D.E. 15), filed on September 30, 2019.

THE COURT has considered the notice, the pertinent portions of the record, and is
otherwise fully advised in the premises. Defendant has neither answered the Complaint nor
moved for summary judgment. It is

ADJUDGED that this case is DISMISSED WITH PREJUDICE as to Plaintiffs claims
and DISMISSED WITHOUT PREJUDICE as to the claims of unnamed class members. Each
party bears its own fees and costs. See Fed. R. Civ. P. 41(a)(1)(A)(i). Furthermore, all pending
motions are DENIED AS MOOT with leave to renew if appropriate. rt

DONE AND ORDERED in Chambers at Miami, Florida, this De of September
2019. a

 

FEDERICO A. MORENO
UNITED STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

 
